Citation Nr: 0615182	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $26, 
411.00 for the period from February 1, 2001, through 
September 30, 2004.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had honorable active service from November 1964 
until November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 
February 2005 decision of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in his substantive appeal submitted in September 2005, the 
veteran requested a hearing before a Veteran's Law Judge at 
the local RO.  Such hearing has not been provided.  Moreover, 
the record does not indicate that the veteran has withdrawn 
his hearing request.  

It is also noted that the claims file does not contain a copy 
of the decision issued on February 17, 2005 by the Committee 
on Waivers and Compromises to deny the veteran's waiver 
request.  Likewise, a July 8, 2005 determination reducing the 
veteran's overpayment obligation from $32,030.00 to 
$26,411.00 is absent from the claims folder.  A copy of such 
decision should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be scheduled for 
an in-person hearing before a traveling 
Veteran's Law Judge at the Milwaukee, 
Wisconsin RO.  The veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.    

2.  Associate a copy of the February 17, 
2005 and July 8, 2005 decisions of the 
Committee on Waivers and Compromises with 
the claims folder, to the extent 
possible.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






